Citation Nr: 0318276	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  96-26 619	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for cervical 
spondylosis with cervical disc disease.

2.  Entitlement to a higher initial evaluation for headaches, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
fracture of the left ankle with traumatic arthritis, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
fracture of the right tibia and fibula with deformity, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
October 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which continued a 10 percent disabling 
rating for residuals of a fracture of the right tibia and 
fibula with deformity and residuals of a fracture of the left 
ankle with traumatic arthritis.  The same rating decision 
also denied service connection for headaches. 

In a September 1997 Board decision, service connection for 
headaches was granted.  The veteran's claims of entitlement 
to increased ratings for residuals of a fracture of the right 
tibia and fibula with deformity and residuals of a fracture 
of the left ankle with traumatic arthritis were remanded for 
further development and adjudication.  

This matter also comes before the Board on appeal from an 
October 1997 rating decision, which implemented the grant of 
service connection noted above and assigned a 10 percent 
disabling rating for headaches effective July 1995.  

In a December 1998 rating decision, the evaluation assigned 
for the residuals of a fracture of the left ankle with 
traumatic arthritis was increased to 20 percent disabling 
effective July 1995.  Applicable law mandates that when a 
veteran seeks an increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran has not withdrawn his appeal and as 
such, it remains in appellate status. 

Finally, this matter comes before the Board on appeal from 
September 1999 rating decision, which denied the veteran's 
claims of entitlement to service connection for cervical 
spondylosis with cervical disc disease and TDIU.  

The increased rating claims and the claim for TDIU benefits 
are addressed in the REMAND portion of the instant decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the service connection claim has been obtained.

2.  The present record raises a reasonable doubt as to 
whether the veteran's current cervical spine disability had 
its onset in service. 


CONCLUSION OF LAW

Granting the benefit of the doubt to the veteran, the Board 
concludes cervical spondylosis with cervical disc disease was 
incurred in service. 38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC) and 
multiple supplemental statements of the case, together have 
adequately informed the veteran of the types of evidence 
needed to substantiate his claims.  In a letter dated in 
December 1998, the RO requested evidence in support of the 
veteran's claim for a disability of the cervical spine.  The 
veteran was asked to provide the following: statements from 
comrades in service, doctors, or other persons who had 
personal knowledge of his disability during service or the 
earliest date following discharge; medical evidence in 
support of his claim both VA and non VA; and copies of a MRI 
raised by the record.  

The new duty to assist and notice provisions, as well as the 
criteria necessary to warrant service connection, were 
provided to the veteran in the March 2002 SSOC.  
In the first paragraph, the veteran was informed that the 
SSOC was sent to provide the veteran with an update on the 
status of his claim, and to inform him of VA's duty to assist 
as defined by the VCAA.  The veteran was informed that the 
evidence listed in the SSOC and in the initial SOC was 
considered when adjudicating the veteran's claim.  The RO 
informed the veteran that he should notify them if he had any 
additional evidence VA should consider prior to the 
certifying of his claim to the Board.  In addition, the 
veteran was informed that VA would assist him in developing 
the evidence as indicated in the provisions of 38 C.F.R. 
§ 3.159 included in the SSOC, and the veteran was given 60 
days to respond.  

While Disabled American Veterans v. Principi, 327 F.3d 1339 
(Fed. Cir. 2003), held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter sent by 
the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence, in 
this case notification was provided by the RO and not the 
Board.  The RO's duty to notify, pursuant to 38 C.F.R. 
§ 3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, even though the SSOC did request a 
response within 60 days, since over a year has passed from 
the date of the mailing of the SSOC, it is clear that the 
claimant has nothing further to submit, and adjudication of 
his claim can proceed.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In April 
1999, the veteran was provided a VA examination in connection 
with his claim.   

The Board finds that as with the duty to notify, VA has done 
everything reasonably possible to assist the veteran.  
Accordingly, the requirements of the VCAA are met in this 
instance and the Board may proceed with its decision.   

Laws and regulations

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309. 

Analysis

The evidence in this case includes the veteran's contentions; 
his service medical records; VA examinations dated in January 
1963, April 1964, November 1967, September 1995, November 
1997, April 1998, and April 1999; VA hospitalization records 
dated in August 1984; VA outpatient treatment records dated 
between 1988 and 1998; private medical records from Alliance 
Community Hospital; opinions from a former VA physician; 
testimony from the veteran's June 1996 RO hearing; lay 
statements; and testimony from the veteran's December 2002 
Videoconference hearing.  Although this evidence has grown to 
be rather voluminous, the essential facts may be briefly 
stated.  

The veteran contends that his current cervical spine 
disability is the result of the automobile accident in which 
he was involved in service in 1962.  That this accident 
occurred in unquestioned.  It resulted in the disabilities 
for which the veteran is already service connected.  As to 
any neck injury, however, the service medical records reflect 
that while the veteran sustained a concussion in this 
accident due to a head trauma, there is no mention of any 
neck injury.  In fact, it is noted in the records that when 
initially examined following this accident, there was no neck 
tenderness or rigidity and no palpable masses.  

Following service, there is no mention of any neck complaints 
or diagnoses until 1996, with the current diagnosis being 
spondylosis/arthritis and disc disease.  Given the first 
medical documentation of neck disability 34 years after 
service discharge, the question becomes whether this 
disability may be reasonably linked to the events of service.  
There are essentially only three documents that directly 
address the question of a link to service.  

The earliest is a March 1996 letter from a physician who was 
with VA at the time.  In this letter, the physician noted 
that she had recently assumed the care of the veteran at a VA 
outpatient clinic, and that tests revealed the presence of 
multiple herniated discs of the cervical spine "within a 
background of degenerative change."  She went on to state 
that '[g]iven that the veteran states that he has had no 
subsequent head or neck injuries, I support his claim that 
his current condition was due to his service connected 
injury."  

The next relevant piece of evidence on this question is from 
the report of an examination conducted for VA purposes in 
April 2000, at which time the veteran was diagnosed to have 
cervical spondylosis with cervical disc disease.  In the 
report of this examination, the veteran's history was noted 
including the 1962 accident.  Also noted was the absence of 
any specific diagnosis of a neck injury at that time, as well 
as the absence of any neck complaints for 34 years 
thereafter.  Regarding the relationship between the veteran's 
1962 accident and his current disability, this examiner 
wrote:

In reviewing the record and the history, I can not 
relate the cervical spondylosis and disc disease to 
his old injury of 34 years ago.  There is no 
documented neck injury at that time.  It is more 
likely than not that this is natural occurring 
without any known etiology of degenerative disc 
disease that occurred over a long period of time.  
With no other injuries being noted, the etiology of 
this arthritis is not known but it is arthritic in 
nature.  Consequently, there is no documentation of 
any injury in 1962 that I could relate this to that 
injury other than by history.  

Two years later, the physician who provided the first 1996 
opinion, now no longer working with VA, provided a follow-up 
opinion.  In her letter, dated in April 2002, it was noted 
that the veteran had been a patient of hers between 1995 and 
2001, when she left the employ of VA.  She noted that she 
treated the veteran for "extensive and severe cervical 
degenerative joint disease, degenerative disc disease, 
cervical radiculopathy and cervical spondylosis."  She also 
stated that it was her "medical opinion that this extent of 
severe spinal damage could only have come from a severe 
injury such as the accident [the veteran] suffered while [in] 
service in the U.S. military."  

This physician goes on as follows:

[The veteran] was stuck by a motor vehicle while he 
was walking while stationed at Wiesbaden AFB in 
Germany in 1961 or 1962.  Although the severity of 
the impact left him amnesic of the details of the 
event, it appears that [the veteran] was thrown on 
to the hood of the vehicle (due to injuries 
suffered on the anterior portions of his legs), and 
sustained severe head injury which left him 
unconscious, in a coma, for four days.  With this 
level of head injury, there is invariably, cervical 
damage that is often not detected until arthritis 
develops years after the event.  

[The veteran] has no history of head or cervical 
injury other than the one suffered in the early 
sixties in Germany while he was serving in the Air 
Force.  The extent of his cervical disease could 
only have been triggered by a traumatic event as he 
has no other serous arthritis.  ...   Again, it is my 
medical opinion that his current medical condition 
is due to his service-connected injury.  

The conclusions of these two physicians obviously conflict.  
At the same time, however, they both appear to be based on a 
reasonably accurate understanding of the veteran's known 
medical history.  (In this regard, the 2000 VA examiner 
appears to have ignored any head injury in service as none is 
mentioned by him, and the other physician may perhaps have 
overstated the extent of the head injury as she described the 
veteran as in a coma for 4 days.  In fact, the veteran is 
described in his service records as unconscious for 48 hours 
after the accident and they suggest an element of 
intoxication to account for some of this.  At the same time, 
however, the service records clearly show the veteran 
sustained a head injury as evidenced by a laceration on the 
top and back of the head that required sutures, and a 
resulting concussion.)  Moreover, each physician's conclusion 
appears to reasonably follow from the premise they have set 
forth.  When presented with medical opinions reflecting 
conflicting conclusions based upon similar facts, it must be 
acknowledged that the evidence on the question addressed by 
these opinions is in relative equipoise.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  Having reviewed the evidence in this case, 
the Board concludes that the unique facts presented in the 
record warrant the application of the reasonable doubt 
doctrine to the veteran's claim.  Therefore, the Board finds 
that the evidence of record at least raises an issue of a 
reasonable doubt, the benefit of which should be resolved in 
the veteran's favor.  Granting the veteran the benefit of the 
doubt, the evidence of record is understood to establish a 
nexus between the veteran's current cervical spine disability 
and service.  Accordingly, service connection for cervical 
spondylosis with cervical disc disease is warranted under the 
reasonable doubt doctrine.  


ORDER

Service connection for cervical spondylosis with cervical 
disc disease is granted.  


REMAND

A preliminary review of the claims folders reveals that the 
remaining matters on appeal are not ready for appellate 
disposition.  There has been a significant change in the law 
during the pendency of this appeal.  As noted at the outset, 
the VCAA eliminated the well-grounded claim requirement, 
expanded the duty of VA to notify the appellant and the 
representative of requisite evidence, and enhanced the duty 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  Further, recent 
decisions by the Court have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, supra.  

In the instant case, with respect to all the claims on 
appeal, but for entitlement to TDIU, the veteran has not been 
provided notice of the VCAA as mandated by the Court.  The 
Board may not cure VCAA deficiencies on its own.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
result is that the case must be remanded to ensure compliance 
with the VCAA.

In addition, the Board notes that the last VA examination 
addressing the claims of entitlement to increased ratings for 
headaches, residuals of a fracture of the left ankle with 
traumatic arthritis, and residuals of a fracture of the right 
tibia and fibula with deformity took place in April 1999.  
The Board finds these examinations are inadequate for 
evaluating the veteran's current level of impairment.  

As to the TDIU claim, the award of service connection made by 
this decision could have an impact on the resolution of the 
TDIU appeal, as could any resulting evaluation of the 
veteran's other service connected disabilities following the 
development requested by this Remand.  Further, it appears 
that additional development is required with respect to the 
TDIU claim, as some employment records may still be 
outstanding, and follow-up inquiries to these sources have 
not been accomplished.  

Under the circumstances, this case is remanded for the 
following:  

1.  All notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) should be 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the veteran should be 
notified of the applicable provisions of 
VCAA, including what evidence is needed 
to support the claims, what evidence VA 
will develop, and what evidence the 
veteran must furnish.   

2.  Arrangements should be made with the 
appropriate VA medical facilities for the 
veteran to be afforded Neurological and 
Orthopedic examinations.  Send the claims 
folders to the examiners for review.  
Please ask the examiners to clearly 
document review of the claims folders in 
his/her examination report.  Such tests 
as the examining physicians deem 
appropriate should be performed.  
a.) In regard to the veteran's claim of 
entitlement to an increased rating for 
headaches, the examiner is asked to 
provide an opinion as to whether the 
veteran currently has migraines with 
characteristic prostrating attacks 
occurring on an average once a month over 
the last several months. 

b.) In regard to the veteran's orthopedic 
disabilities, the examiner is asked to 
provide the range of motion in degrees of 
the left and right ankle and knee; 
whether any such lower extremity joint 
exhibits instability and/or weakened 
movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms); 
and whether pain significantly limits 
functional ability during flare-ups or 
when any lower extremity joint is used 
repeatedly over a period of time  (these 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups).  

3.  In regard to the veteran's TDIU 
claim, follow-up attempts should be made 
to secure employment records and 
completed VA Forms 21-4192 from JBM, 
Inc., 33 W. Second Street, Suite 504, 
Marysville, KY, 41056; and Economy 
Electric, 1158 Hubbard Road, Youngstown, 
OH, 44505.  

4.  Thereafter, and upon completion of 
any further development as may be deemed 
necessary, a disability evaluation should 
be assigned for the veteran's cervical 
spine disability, and the remaining 
claims on appeal re-adjudicated.  If any 
benefit on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



